Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 214-219 and 221-240 is pending.
Claims 214-217 and 229-239 is withdrawn.
Claims 218-219, 221-228 and 240 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Action Summary
Claims 218-219 and 221-228 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (U.S. Patent 8,853,234) of record and in view of Abdelwahed (Freez-drying of nanoparticles:  Formulation, process and storage considerations, Advance Drug Delivery Reviews 58 (2006) 1688-1713) is maintained with modifications due to applicants amendment of claims.
Claims 218-226 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-12 of U.S. Patent No. 9,9957,282 is maintained.

Response to Arguments
	Applicants again argue that that the 95% purity only relates to the specific compound prepared by Example 22, which is not Compound I. Compound I is prepared in Nagasawa at Examples 39 and 40 - both examples are silent on the purity of Compound I and does not use lyophilization.  This argument has been fully considered but has not been found persuasive. First, the limitation of “wherein the composition comprises less than about 2% impurities when the composition is stored at room temperature for at least 7 days” is deemed a property of said composition.  Thus the claiming of a new use, new function or unknown property which is Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01. present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  Second, One would have been motivated to purify the compound because it is known that the 
	
	Applicant argue that Nagasawa does not disclose lyophilization of the compound.  This argument has been fully considered but has not been found persuasive.  Nagasawa teaches the instantly claimed compound.  And In the case of sterile powders for the preparation of sterile injectable solutions, the preferred methods of preparation are vacuum drying and the freeze drying techniques. Abdelwahed teaches that Freeze-drying has been considered as a good technique to improve the long-term stability of colloidal nanoparticles. The poor stability in an aqueous medium of these systems forms a real barrier against the clinical use of nanoparticles (abstract).  It would have been obvious to freeze-dried (e.g. lyophilization) a compound in order to improve long-term stability of colloidal nanoparticles.  Additionally, the most commonly used process which allows to convert solutions or suspensions into solids of sufficient stability for distribution 
	Applicants argue that there is no reason nor motivation to combine Nagasawa and Abdelwahed.  This argument has been fully considered but has not been found persuasive.  Nagasawa teaches the instantly claimed compound where preferred methods are freeze drying.  Achiron teaches the same compound as instantly claimed in a purity of 95% to 99.9%. And Abdelwahed teaches that Freeze-drying has been considered as a good technique to improve the long-term stability of colloidal nanoparticles. The poor stability in an aqueous medium of these systems forms a real barrier against the clinical use of nanoparticles (abstract).  It would have been obvious to freeze-dried (e.g. lyophilization) a compound as taught by Nagasawa in 99% purity in order to improve long-term stability of colloidal nanoparticles.  Additionally, the most commonly used process which allows to convert solutions or suspensions into solids of sufficient stability for distribution and storage in the pharmaceutical field is freeze-drying. Freeze-drying, also known as lyophilization, is an industrial process which consists on removing water from a frozen sample by sublimation and desorption under vacuum as taught by Nagasawa with a reasonable expectation of success absence evidence to the contrary.  Furthermore, the instant claims do not preclude nonparties, since the instant claims employ transitional language of “comprising” which is open ended. Thus, the 
	Applicant argue that It is not a reasonable expectation that all lyophilization techniques results in a compound or a composition with improved stability. Applicant demonstrates that lyophilization does not necessary result in highly pure or highly stable compound. For example, lyophilized Compound I with initial purity of greater than 99% but without bulking agent or antioxidant quickly degraded upon storage at room temperature such that 2.1% total impurities were observed after 28 days. See Spec. at Table 17b, Formulation HOM. Similarly, addition of antioxidants with bulking agent to the sample prior to lyophilization did not necessarily produce a stable composition of lyophilized Compound I as claimed. See Spec. at Table 8 (e.g., Samples 1, 2, and 4 having initial purity of greater than 99% but 3.8%, 1.9%, and 2.0% total impurities, respectively, after 21 days at room temperature).  This argument has been fully considered but has not been found persuasive.  First, claims 218-219, 221-224, 227-228 and 240 DO NOT contain a bulking agent or an antioxidants.  Therefore, by applicants own admission the compound with 99% purity can not possess impurity of 1%. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 218-219, 221-224, 227-228 and 240 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lyophilized compound I with a bulking agent or antioxidant, does not reasonably provide enablement for lyophilized compound I without a bulking agent or antioxidant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to enable the invention commensurate in scope with these claims. In the response filed 2/14/2022, applicants asserted that “lyophilized Compound I with initial purity of greater than 99% but without bulking agent or antioxidant quickly degraded upon storage at room temperature such that 2.1% total impurities were observed after 28 days. See Spec. at Table 17b, Formulation HOM”.  In view of this assertion and evidence by Table 17b of the instant specification; instant claims 218-219, 221-224, 227-228 and 240 do not have neither a bulking agent nor an antioxidant agent.  Therefore, applicants do not have support for the lyophilized compound wherein the composition comprises less than either 0.5% or 1% impurities when the composition is stored at room temperature for at least 28 days to 36 months as instantly claimed.




Previous Rejection with modifications
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 218-219, 221-228 and 240 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (U.S. Patent 8,853,234), Achiron (U.S 2015/0284410) and Abdelwahed (Freez-drying of nanoparticles:  Formulation, process and storage considerations, Advance Drug Delivery Reviews 58 (2006) 1688-1713) all are of record.


Nagasawa teaches the following compound:

    PNG
    media_image1.png
    149
    306
    media_image1.png
    Greyscale
(table 1 and claim 10).

Nagasawa teaches a 95% pure compounds of table 1 (examples 22). In the case of sterile powders for the preparation of sterile injectable solutions, the preferred methods of preparation are vacuum drying and the freeze drying techniques (e.g. lyophilization)(column 37, lines 9-10).  The pharmaceutical composition comprises about 2% w/w of a compound, about 4% mannitol, and about 0.5% sucrose (column 37, lines 52-54).  Compounds often are administered as compositions or formulations, in combination with a dermatologically acceptable carrier, which may be a solid or a liquid (column 37, lines 14-17).

Nagasawa does not expressly teach 99% purity nor the storage properties.
Achiron teaches the following compound:

    PNG
    media_image1.png
    149
    306
    media_image1.png
    Greyscale
(compound 1, table 1).

	Abdelwahed teaches that Freeze-drying has been considered as a good technique to improve the long-term stability of colloidal nanoparticles. The poor stability in an aqueous medium of these systems forms a real barrier against the clinical use of nanoparticles (abstract).  In order to improve the physical and chemical stability of these systems water has to be removed. The most commonly used process which allows to convert solutions or suspensions into solids of sufficient stability for distribution and storage in the pharmaceutical field is freeze-drying. Freeze-drying, also known as lyophilization, is an industrial process which consists on removing water from a frozen sample by sublimation and desorption under vacuum (page 1660, left column).  Abdelsahed teaches that chemical stability of colloidal polymeric carriers dependents on their storage conditions (the temperature and the pH medium) and on the exact composition of the formulation stored (the type and the molecular weight of the polymer used in preparing nanoparticles) (page 1691, left column).  Abdelwahed teaches bulking agents such as Hydroxyethyl starch, trehalose, mannitol, sucrose, lactose, and glycine (table 1) (page 1694, left column, first paragraph).

	It would have been obvious to have 99% purify the compound of Nagasawa in view of Achiron.  One would have been motivated to purify the compound because it is known that the compound may be made with 95% purity, which is 5% impurities as disclosed by Nagasawa.  And Achiron discloses the same compound which the compound has 95-99.9% purity, which is an impurity of 0.1 to 5%.  This encompasses In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Since, it is the same lyophilized comound with a purity of 95-99.9% would have the same property of storage capabilities with a reasonable expectation of success.

	
With respect to the art rejection above and instant, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “is prepared from a solution” or “wherein the solution, comprises no more than 1 ppm of dissolved oxygen”. However, the preparation of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
With regards to the limitation of “is prepared from s solution” and “wherein the solution comprises no more than 1 ppm of dissolved oxygen”: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103. In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 218-219 and 221-224 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-12 of U.S. Patent No. 9,9957,282. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘282 patent are drawn to the same compound.  Thus, possessing significant overlapping scopes of invention.
Claims 218-219 and 221-224 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8, 853, 234. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘234 patent are drawn to the same compound of 
    PNG
    media_image2.png
    225
    503
    media_image2.png
    Greyscale
.  Thus, possessing significant overlapping scopes of invention.



Claims 218-219 and 221-224 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 7, 928, 100. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘100 patent are drawn to the same compound of 
    PNG
    media_image2.png
    225
    503
    media_image2.png
    Greyscale
.  Thus, possessing significant overlapping scopes of invention.

Claims 218-219 and 221-224 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,857156. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘156 patent are drawn to the same compound of 
    PNG
    media_image2.png
    225
    503
    media_image2.png
    Greyscale
.  Thus, possessing significant overlapping scopes of invention.
Claims 218, 221-222 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26 of copending Application No. 17/394541 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application are drawn the  
    PNG
    media_image2.png
    225
    503
    media_image2.png
    Greyscale
.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 218, 221-222 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 26 and 29 of copending Application No. 17/465336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application are drawn the same compound of 
    PNG
    media_image2.png
    225
    503
    media_image2.png
    Greyscale
.   The difference is that the instant claims recite impurities nor freeze drying.  However, this is deemed properties of said composition. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
Claims 218-219, 221-228 and 240 is rejected.
No claims are allowed.

Communication



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.